PER CURIAM.1
This is an appeal from a judgment of the district court of Freeborn county entered after trial by the court without a jury. There is no settled case, and nothing in the record properly to identify the deed, which appellants urged the court to consider, as being *316the deed offered in evidence on the trial of the case. The findings of the trial court are returned here, and the only question to determine is whether the findings of fact support and justify the conclusions of law. That they do is apparent from the first reading, and we have no alternative but to affirm the judgment appealed from.
Judgment affirmed.

 LOVELY, J., having been of counsel, took no part.